Title: 16th.
From: Adams, John Quincy
To: 


       We had this morning, a forensic dispute, upon the Question, Whether the immortality of the human Soul be probable from natural Reason. My Inclination coincided, with my duty, and I read the following piece in the affirmative.
       
        
         
          “That there is in Man, an interior Power, far different, and vastly superior, to that possess’d by any other being, of the animal Creation, no one I believe will deny to be highly probable from natural Reason. Indeed, it is so obvious, and there are such continual proofs of it, that all Nations seem to consider it as a moral certainty, rather than a probability. Our bodies we have in common, with every other being of the animal Creation, and like them we are subjected to pain, disorders, and to final dissolution by Death. It is therefore natural to Conclude, that the faculty, which we alone possess, and which raises the vast distinction between man, and all other animals, is totally independent of the body; and if so, I know not of one reason, why we should suppose, it began with the body, or that it will end with it. The Soul it is true, while it is in Connection, with the Body, has no natural proof of its own immortality. But the supreme Being, in all whose works, an infinite wisdom, is display’d, when he saw that it was best to leave the Soul, thus in Suspense, at the same time has made, all its hopes, all its desires to centre in immortality. We know of no animal in the Creation (man excepted) that has if I may so express myself an Idea of Immortality; man himself neither expects nor wishes, that his body might remain forever; there are indeed frequent instances of his being so weary of it, as to become himself, the willing instrument of its destruction. But, is there a man in Nature, who if he had it in his power, would annihilate his own Soul, unless a consciousness of its crimes, had joined the idea of eternal damnation, to that of eternal existence. For what Reason, can we suppose this abhorrence of a dissolution, and this fond desire for immortality has been implanted in the Soul, if there is no foundation for them?
          Perhaps some one may say; if a man had nothing but natural Reason, to assist him in this Enquiry, he would not know, where to draw the line of distinction. There is perhaps a complete gradation of genius from a Newton, to the meanest insect in Creation; where then shall, we stop, or shall we also, grant immortality to the beasts? I answer, that I see not the necessity of this although I confess it will be difficult to distinguish aright. But would it not equally puzzle, the most skilful geometrician, to ascertain the limits between an angle, and a right Line. For although we can make an Angle, verging as near as we please, to a right line, yet a right Line never can be an angle. No two things can be more distinct, than these, yet no one knows where one begins, or where the other ends.
          But the most convincing proof of the probability, natural Reason affords, that the human Soul is immortal, is the opinion, of those nations, which having never been favoured with the blessings of a divine Revelation, could have no other standard. The Greeks and Romans, undoubtedly, generally believed in the Soul’s immortality: almost all the authors extant in these two Languages, are fully perswaded of it. It may be said, that the opinion of a few, writers, does not in any Country form that of the whole Nation, and that the greatest parts of the Greeks, and Romans, might believe the contrary. Supposing this to be the Case, must we not confess, that men whose Reason was enlightened, and cultivated, were more proper judges of what is proba­ble, than the common herd of mankind, who derive but little advantage, from the Soul, that is given them. But these men, were universally admired; their writings were sought for with the utmost eagerness. Homer and Virgil were considered as Oracles, and in many Places, they went so far even as to deify the Greek Poet. They do not raise a doubt concerning the immortality of the Soul: one book of the Odyssey, and one of the AEneid, are founded entirely upon this belief: there is no reason to think, that, when their Countrymen, consulted those Poems as Oracles, they excluded the nth. book of the Odyssey, or the 6th. of the AEneid.
          But this perswasion of an eternal future State, is not confined to the Greeks, and Romans: if we look among Nations where Reason had made, but little progress, we shall still find the same belief. The northern parts of Europe, were unknown to the Greeks, and to the Romans in the days of their Republic; they had a System of Religion, and gods peculiar to themselves. As they were continually at War, their delight was, to slaughter their fellow creatures, and they believed that after death, their Souls would enjoy an eternal happiness, in drinking the blood of their enemies, from their skulls. Even at this Day, in the west India islands, the enslaved African, bending under the weight of oppression, and scourged by the rod of tyranny, sighs for the Day, when Death, shall put a period to his woes, and his Soul again return to be happy in his native Country.
          But to mention all the Nations that believe in the Soul’s immortality from natural Reason, would be to enumerate, almost every People, that is or has been known on Earth. Happy the People, who to confirm this Opinion, have been favoured, with a Revelation from above.”
         
        
       
       At 11 o’clock, when the Bell rung for Mr. Williams’s Lecture, several had not read their Parts. Angier and Mason who had done theirs, went and requested leave to retire, and attend the Philosophical Lecture. He flatly denied them; probably, merely for the sake of showing his tyrannical Power. The Class shew how much they were out of humour, by shuffling with their feet, and when he had kept us there about a Quarter of an hour; and at length dismiss’d us. If Mr. Williams had not waited all that Time for us, we must infallibly have lost a great part of as Important a Lecture, as we have yet had upon Pneumatics. After commons as Hale, was going through the alley, an universal hiss, was heard from the juniors. This is almost the only way, that the Students here have, to keep the Tutors within any bounds. With all their pedantic despotism, they affect Popularity, and I believe the fear of hissing, or shuffling often prevents them from being so arbitrary as they would otherwise be. I receiv’d this afternoon Letters from Europe, as late as March 20th.
      